Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Amendment Entry
2.	Applicant's amendment and response filed April 7, 2022 and July 29, 2022 are acknowledged and have been entered.  Claims 1, 7, 8, 10-12, 14, 21, and 22 have been amended.  Claim 13  has been cancelled. Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Accordingly, claims 1, 7, 8, 10-12, 14, and 16-22 are pending.  Claims 1, 7, 8, 10-12, 14, 21, and 22 are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claim 9 are now moot in light of Applicant's cancellation of the claims.
5.	In light of Applicant’s amendment and arguments, the rejection of claims 1, 7, 8, 10-12, 14, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Nolan et al. (WO 2017/027622)- IDS in view of Lal et al. (US 2005/0074851), is hereby, withdrawn.

Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of JAPAN 2018-141522 filed 07/27/2018 and JAPAN 2018-141524 filed 07/27/2018.  Based on the filing receipt, the effective filing date of this application is July 27, 2018 which is the filing date of JAPAN 2018-141522 filed 07/27/2018 and/or JAPAN 2018-141524 filed 07/27/2018 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Off0ice action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 7, 8, 10-12, 14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siiman et al. (U.S. Patent 5,814,468).
Siiman et al. disclose a method for counting fluorescently-labeled bioparticles (formed bodies: cells) which are obtained from a whole blood sample (specimen) suspected of containing the bioparticles using flow cytometry (Abstract; col. 3, lines 24-28).  The method comprises performing flow cytometry on a first measurement sample and on a second measurement sample, and counting, by said flow cytometry, the number (count, concentration) of fluorescently-labeled bioparticles in said first and second measurement samples; and subtracting and differentiating the number of fluorescently-labeled bioparticles counted in said first measurement sample from the number of fluorescently-labeled bioparticles counted in the second measurement sample (i.e. ratio) (col. 10, lines 30-61; claims 25-31). The first measurement sample is prepared by contacting a first sample from the blood sample containing bioparticles, with a detector (ligand, antibody) capable of binding to the bioparticle, wherein the detector contains a fluorescent substance (labeled ligand), and wherein the contacting occurs in the presence of an inhibitor (unlabeled ligand) at variable titers capable of binding to the bioparticles (col. 2, lines 18-50; col. 3, lines 14-16; col. 10, lines 30-61). The second measurement sample is prepared by contacting a second sample from the blood sample separate from the first sample, with the detector; wherein the contacting occurs in the substantial absence of the inhibitor, wherein the detector binds to a target site in a protein or sugar chain molecule (receptor) present in the bioparticle, wherein the inhibitor contains none of the fluorescent substance (unlabeled ligand) and the inhibitor is an antibody (ligand) that binds to said target site of the receptor to inhibit the detector (labeled ligand) from binding to the receptor target site (percent inhibition) (2	Abstract; col. 3, lines 6-13 & lines 61-65; col. 8, lines 39-58, col. 9, lines 39-51; claims 25-31).
Siiman et al. teach combining the first sample, the detector, and the inhibitor simultaneously so that the detector and the inhibitor compete with each other in binding to the bioparticle (col. 3, lines 6-13). Siiman et al. teach combining the first sample with the inhibitor (unlabeled ligand) prior to adding the detector (labeled ligand) so as to allow the inhibitor to inhibit binding of the detector to the bioparticle so to obtain percent inhibition of the detector binding by the inhibitor (col. 3, line 61-64; col. 9, lines 43-51). Siiman et al. teach that the detector (ligand) is an antibody or lectin (col. 3, lines 19-24).
With respect to claims 11 and 12, the bioparticles as taught by Siiman et al. are formed bodies which can be any one of biological cells or colloidal particles having receptors on their cell surface which are shed from biological cells (col. 3, lines 24-28). Although Siiman et al. is silent with respect to the size of the bioparticles, it is deemed that colloidal size particles are defined as particles inherently having a diameter of approximately 10 nm to 1,000 nm which is encompassed within 30 nm to 1,000 nm recited in claim 11. Such colloidal size particles having receptors on their cell surface appear to encompass microparticles and protein aggregates recited in claim 12, which are taught by Siiman et al. to have been shed (i.e. extracellularly) from the plasma membrane or cell surface of activated cells (col. 9, lines 52-58; claim 27). Accordingly, Siiman et al. reads on Applicant’s claimed invention.

Allowable Subject Matter
8.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



September 10, 2022